Name: Commission Implementing Decision (EU) 2018/477 of 15 March 2018 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2018) 1506)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  tariff policy;  competition;  Asia and Oceania;  trade;  land transport;  international trade
 Date Published: 2018-03-22

 22.3.2018 EN Official Journal of the European Union L 79/31 COMMISSION IMPLEMENTING DECISION (EU) 2018/477 of 15 March 2018 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2018) 1506) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3), and in particular Articles 4 to 7 thereof, After informing the Member States, Whereas: (1) Currently an anti-dumping duty applies on imports into the Union of essential bicycle parts originating in the People's Republic of China (China) (the extended duty) as a result of the extension by Regulation (EC) No 71/97 of the anti-dumping duty on imports of bicycles originating in China. The extended duty was lastly maintained by Council Regulation (EU) No 502/2013 (4). (2) Under Article 3 of Regulation (EC) No 71/97, the Commission is empowered to adopt the necessary measures to authorise the exemption of imports of essential bicycle parts which do not circumvent the anti-dumping duty. (3) Those implementing measures are set forth in Regulation (EC) No 88/97 establishing the specific exemption system. (4) On this basis the Commission has exempted a number of bicycle assemblers from the extended duty (the exempted parties). (5) As provided for in Article 16(2) of Regulation (EC) No 88/97, the Commission has published in the Official Journal of the European Union subsequent lists of the exempted parties (5). (6) The most recent Commission Implementing Decision concerning exemptions under Regulation (EC) No 88/97 was adopted on 22 February 2017 (6). 1. REQUESTS FOR EXEMPTION (7) The Commission received from the parties listed in Tables 1 and 3 below requests for exemption with all the information required to determine that these were admissible in accordance with Article 4(1) of Regulation (EC) No 88/97. (8) The parties requesting exemptions were given an opportunity to comment on the Commission's conclusions as for the admissibility of their requests. (9) In accordance with Article 5(1) of Regulation (EC) No 88/97, pending a decision on the merits of requests from the parties requesting exemptions, the payment of the extended duty in respect of any imports of essential bicycle parts declared for free circulation by these parties was suspended as from the day on which the Commission received their requests. 2. AUTHORISATION OF EXEMPTION (10) The examination of the merits of the requests from the parties listed in Table 1 below has been concluded. Table 1 TARIC additional code Name Address C003 Interbike SpÃ ³Ã ka z o.o. ul. Ã lÃ ska 6/5, PL-42-200 CzÃstochowa, Poland C102 Uno Bike B.V. Bovendijk 213, NL-3045 PD Rotterdam, The Netherlands C128 Slavomir Sladek Velosprint S TrnavskÃ ¡ 40, SK-949 01 Nitra, Slovak Republic (11) The Commission established during this examination that the value of the parts originating in China constituted less than 60 % of the total value of the parts of all the bicycles assembled by each one of these parties. This was also the case for the majority of the assembled bicycles by each party. (12) Consequently, their assembly operations fall outside the scope of Article 13(2) of Regulation (EU) 2016/1036. (13) For that reason, and in accordance with Article 7(1) of Regulation (EC) No 88/97, the parties listed in Table 1 above should be exempted from the extended duty. (14) In accordance with Article 7(2) of Regulation (EC) No 88/97, the exemptions should take effect as from the date of receipt of the requests. The customs debts in respect of the extended duty from the parties requesting exemptions should therefore be considered void from the same date. (15) The parties requesting exemptions were informed of the Commission's conclusions on the merits of their requests and were given an opportunity to comment thereon. (16) Since the exemptions apply only to the parties specifically referred to in Table 1 above, the exempted parties should notify the Commission (7) without delay of any changes to these (for instance, following a change in the name, legal form or address or following the setting up of new assembly entities). (17) In case of change in references, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. 3. UPDATE OF REFERENCES TO EXEMPTED PARTIES (18) The exempted parties listed in Table 2 below notified the Commission on changes in their references (names, legal forms and addresses). The Commission, after having examined the information submitted, concluded that those changes in no way affect the assembly operations with regard to the conditions of exemption set forth in Regulation (EC) No 88/97. (19) While the exemption of these parties from the extended duty authorised in accordance with Article 7(1) of Regulation (EC) No 88/97 remain unaffected, the references to these parties should be updated. Table 2 TARIC additional code Former reference Change 8009 MIFA-Bike GmbH KyselhÃ ¤user Strasse 23 DE-06526 Sangerhausen, Germany The name and legal form of the company have been changed to: Sachsenring Bike Manufaktur GmbH A571 Sprick Rowery Sp. z o.o. ul. Ã wierczewskiego 76 PL-66-200 Ã wiebodzin, Poland The address of the company has been changed to: ul. Zachodnia 76 PL-66-200 Ã wiebodzin, Poland C053 Firma Handlowo-UsÃ ugowo-Produkcyjna Trans- Rower Roman Tylec DÃ bie 47, PL-39-311 Zdziarzec, Poland The name and address of the company have been changed to: Trans-Rower Roman Tylec DÃ bie 54d, PL-39-311 Zdziarzec, Poland 4. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMINATION (20) The examination of the merits of the request from the parties listed in Table 3 below is ongoing. Pending a decision on the merits of their requests, the payment of extended duty by these parties is suspended. (21) Since the suspensions apply only to the parties specifically referred to in Table 3 below, these parties should notify the Commission (7) without delay of any changes to these (for instance following a change in the name, legal form or address or following the setting up of new assembly entities). (22) In case of change in references, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. Table 3 TARIC additional code Name Address C049 Cycles Sport North Ltd 363 Leach Place, Walton Summit Centre, GB-PR5 8AS Preston, United Kingdom C170 Hermann Hartje KG Deichstrasse 120-122, DE-27318 Hoya, Germany C202 Vanmoof B.V. Mauritskade 55, NL-1092 AD Amsterdam, The Netherlands C207 Kenstone Metal Company GmbH Heideland 1-7, DE-24976 Handewitt-Weding, Germany C209 Gor Kolesa, proizvodnja koles, d.o.o. Partizanska cesta 12, SI-3320 Velenje, Slovenia C220 Matex International Aquitaine 6 avenue Gay Lussac, FR-33370 Artigues-prÃ ¨s-Bordeaux, France C307 Merida Polska Sp. z o.o. ul. Marii SkÃ odowskiej-Curie 35, PL-41-800 Zabrze, Poland C311 Juan Luna Cabrera C/Alhama 64, ES-14900 Lucena (Cordoba), Spain 5. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMINATION LIFTED (23) The suspension of payment of the duties for parties under examination should be lifted for the party listed in Table 4 below. Table 4 TARIC additional code Name Address C169 Pelago MFG oy Tyynenmerenkatu 6 L3, FI-00220 Helsinki, Finland (24) The Commission received from the party in question a request to withdraw the application for an exemption while the examination of its merits was ongoing and the payment of the extended duty was suspended. (25) The Commission accepted the withdrawal and consequently the suspension of the payment of the extended duty should be lifted. The extended duty should be collected as from the date of receipt of the request for exemption submitted by this party, namely the date on which the suspension took effect (23 September 2016). (26) The party was informed of the Commission's conclusions and was given an opportunity to comment thereon. No comments were submitted within the deadline. 6. AUTHORISATION OF EXEMPTION REVOKED (27) The exempted party listed in Table 5 below notified the Commission the closing down of its activities and the renunciation of the exemption from the payment of extended duty. (28) Consequently, in accordance with the principle of good administration, the authorisation of exemption from the payment of the extended duty should be revoked. Table 5 TARIC additional code Name Address A549 Alliance Bikes Sp. z o.o. ul. Tadeusza Borowskiego 2, PL-03-475 Warszawa, Poland HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the definitions set out in Article 1 of Regulation (EC) No 88/97 shall apply. Article 2 The parties listed in Table 1 below are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the People's Republic of China imposed by Council Regulation (EEC) No 2474/93 (8) to imports of certain bicycle parts from the People's Republic of China. In accordance with Article 7(2) of Regulation (EC) No 88/97 the exemptions shall take effect as from the dates of receipt of the parties' requests. These dates are provided for in the column headed Date of effect in Table 1 below. The exemptions shall apply only to the parties specifically referred to in Table 1 with their names and addresses. The exempted parties shall notify the Commission without delay of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of exemption. Table 1 Exempted parties TARIC additional code Name Address Date of effect C003 Interbike SpÃ ³Ã ka z o.o. ul. Ã lÃ ska 6/5, PL-42-200 CzÃstochowa, Poland 18.12.2014 C102 Uno Bike B.V. Bovendijk 213, NL-3045 PD Rotterdam, The Netherlands 24.11.2015 C128 Slavomir Sladek Velosprint S TrnavskÃ ¡ 40, SK-949 01 Nitra, Slovak Republic 14.4.2016 Article 3 Updated references to the exempted parties listed in Table 2 below are provided for in the column headed New reference. These updates shall take effect as from the dates provided for in the column headed Date of effect. The corresponding TARIC additional codes previously attributed to these exempted parties as provided for in the column headed TARIC additional code in Table 2 below remain unchanged. Table 2 Exempted parties for which the reference shall be updated TARIC additional code Former reference New reference Date of effect 8009 MIFA-Bike GmbH KyselhÃ ¤user Strasse 23 DE-06526 Sangerhausen, Germany Sachsenring Bike Manufaktur GmbH KyselhÃ ¤user Strasse 23 DE-06526 Sangerhausen, Germany 24.8.2017 A571 Sprick Rowery Sp. z o.o. ul. Ã wierczewskiego 76 PL-66-200 Ã wiebodzin, Poland Sprick Rowery Sp. z o.o. ul. Zachodnia 76 PL-66-200 Ã wiebodzin, Poland 20.7.2017 C053 Firma Handlowo-UsÃ ugowo-Produkcyjna Trans- Rower Roman Tylec DÃ bie 47, PL-39-311 Zdziarzec, Poland Trans-Rower Roman Tylec DÃ bie 54d, PL-39-311 Zdziarzec, Poland 19.9.2017 Article 4 The parties listed in Table 3 below are under examination in accordance with Article 6 of Regulation (EC) No 88/97. The suspensions of payment of the extended anti-dumping duty in accordance with Article 5 of Regulation (EC) No 88/97 shall be effective as from the dates of receipt of these parties' requests. These dates are provided for in the column headed Date of effect in Table 3 below. These suspensions shall apply only to the parties under examination specifically referred to in Table 3 with their names and addresses. The parties under examination shall notify the Commission without delay of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of suspension. Table 3 Parties under examination TARIC additional code Name Address Date of effect C049 Cycles Sport North Ltd 363 Leach Place, Walton Summit Centre, GB-PR5 8AS Preston, United Kingdom 27.4.2015 C170 Hermann Hartje KG Deichstrasse 120-122, DE-27318 Hoya, Germany 29.9.2016 C202 VANMOOF B.V. Mauritskade 55, NL-1092 AD Amsterdam, The Netherlands 19.12.2016 C207 Kenstone Metal Company GmbH Heideland 1-7, DE-24976 Handewitt-Weding, Germany 20.3.2017 C209 Gor Kolesa, proizvodnja koles, d.o.o. Partizanska cesta 12, SI-3320 Velenje, Slovenia 26.4.2017 C220 Matex International Aquitaine 6 avenue Gay Lussac, FR-33370 Artigues-prÃ ¨s-Bordeaux, France 9.6.2017 C307 Merida Polska Sp. z o.o. ul. Marii SkÃ odowskiej-Curie 35, PL-41-800 Zabrze, Poland 14.6.2017 C311 Juan Luna Cabrera C/Alhama 64, ES-14900 Lucena (Cordoba), Spain 4.10.2017 Article 5 The suspension of the payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the party listed in Table 4 below. The extended duty should be collected as from the date on which the suspension took effect. This date is provided for in the column headed Date of effect in Table 4 below. Table 4 Party for which the suspension is lifted TARIC additional code Name Address Date of effect C169 Pelago MFG oy Tyynenmerenkatu 6 L3, FI-00220 Helsinki, Finland 23.9.2016 Article 6 The authorisation of the exemption of payment of the extended anti-dumping duty is hereby revoked the party listed in Table 5 below. The extended duty should be collected as from the date on which the revocation of the authorisation took effect. This date is provided for in the column headed Date of effect in Table 5 below. Table 5 Party for which the exemption is revoked TARIC additional code Name Address Date of effect A549 Alliance Bikes Sp. z o.o. ul. Tadeusza Borowskiego 2, PL-03-475 Warszawa, Poland 21.2.2017 Article 7 This Decision is addressed to the Member States and to the parties listed in Articles 2, 3, 4, 5 and 6. It is also published in the Official Journal of the European Union. Done at Brussels, 15 March 2018. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 17, 21.1.1997, p. 17. (4) Council Regulation (EU) No 502/2013 of 29 May 2013 amending Implementing Regulation (EU) No 990/2011 imposing a definitive anti-dumping duty on imports of bicycles originating in the People's Republic of China following an interim review pursuant to Article 11(3) of Regulation (EC) No 1225/2009 (OJ L 153, 5.6.2013, p. 17). (5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ L 193, 22.7.1997, p. 32, OJ L 334, 5.12.1997, p. 37, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ L 343, 19.11.2004, p. 23, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16, OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99, OJ L 343, 23.12.2011, p. 86, OJ L 119, 23.4.2014, p. 67, OJ L 132, 29.5.2015, p. 32, OJ L 331, 17.12.2015, p. 30, OJ L 47, 24.2.2017, p. 13. (6) OJ L 47, 24.2.2017, p. 13. (7) The parties are advised to use the following e-mail address: TRADE-BICYCLE-PARTS@ec.europa.eu (8) Council Regulation (EEC) No 2474/93 of 8 September 1993 imposing a definitive anti-dumping duty on imports into the Community of bicycles originating in the People's Republic of China and collecting definitively the provisional anti-dumping duty (OJ L 228, 9.9.1993, p. 1).